Serial: 231560
                    IN THE SUPREME COURT OF MISSISSIPPI

                                   No. 89-R-99015-SCT
                                                                                FILED
IN RE: LOCAL RULES                                                              MAY 05 2020
                                                                            OFFICE OF THE CLERK
                                                                              SUPREME COURT
                                                                             COURT OF APPEALS
                                    EN BANC ORDER

       Before the en bane Court is the Motion to Amend by Deletion the Local Rules of the

Fourth Chancery District of Mississippi (Motion No. 2019-3542), filed by the Chancellors

of the Fourth Chancery District of Mississippi.

       The Chancellors ask the Court to strike the Local Rules for the Fourth Chancery Court

District of Mississippi. After due consideration, we find that the motion should be granted.

       IT IS THEREFORE ORDERED that the Motion to Amend by Deletion the Local

Rules of the Fourth Chancery District of Mississippi is granted. The Local Rules for the

Fourth Chancery Court District of Mississippi are repealed effective upon entry of this order.

       IT IS FURTHER ORDERED that the Clerk of this Court must spread this order upon

the minutes of the Court and send a certified copy to West Publishing Company for

publication in the advance sheets of Southern Reporter, Third Series (Mississippi Edition),

and in the next edition of the Mississippi Rules of Court.

       SO ORDERED, this the       E:    day of    ay, 202 .




                                                   C     L K. RANDOLPH,
                                                 CHIEF JUSTICE
                                                 FOR THE COURT



ALL JUSTICES AGREE.